       Case 1:20-cv-05484-LTS-SDA Document 27 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Steven E. Greer,                                                          8-6-2020

                                Plaintiff,
                                                              1:20-cv-05484 (LTS) (SDA)
                    -against-
                                                              ORDER
 Tucker Carlson et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The above-referenced action has been referred to Magistrate Judge Stewart D. Aaron for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). (ECF No. 26.) All non-dispositive pretrial

motions and applications, including those related to scheduling and discovery, shall be made to

Judge Aaron in compliance with his Individual Practices, available on the Court’s website at

https://nysd.uscourts.gov/hon-stewart-d-aaron.

       With regard to Plaintiff’s “Cover Letter for Correct Complaint Submission” (ECF No. 7), if

Plaintiff wishes to amend the Complaint that is on file at ECF No. 1, Plaintiff may submit, no later

than August 13, 2020, an amended complaint, labeled as such, including all exhibits, for filing by

email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Any further proposed amendments shall

be sought by motion, pursuant to Rule 15 of the Federal Rules of Civil Procedure.

SO ORDERED.
     Case 1:20-cv-05484-LTS-SDA Document 27 Filed 08/06/20 Page 2 of 2




DATED:     New York, New York
           August 6, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     2
